On Motion to Dismiss Appeal.
CONNER, C. J.
This is an appeal by Joe K. Rowan from an order of the district court of Tarrant county sustaining the plea of privilege of H. M. Wurzbach, the defendant in the suit, to be sued in Guadalupe county, where he resides. The order was entered on the 3d day of October, 1930; the appeal bond filed on the 27th day of October, 1930; and the transcript filed in this court on January 20,1931. The appel-lee Wurzbach presents a motion to dismiss the appeal on the ground that “the transcript and statement of facts appealing said case to this court was filed in this court on January 20, 1931, more than 90 days after the date of final judgment.”
Subdivision 30, article 2092, of chapter 6, title 42, of the Revised Statutes 1925, relating to the rules of practice and procedure in courts of the class from which this appeal is taken, provides that judgments in such courts “shall become as final after the expiration of thirty days after the date of judgment or after a motion for a new trial is over-ruled as if the term of court had expired.” No motion for new trial having been filed, the appeal bond in this case was filed within the time, so that our jurisdiction attached. But subdivision 31 of the same article, provides that in. such appeals “the statement of facts and bills of exception shall be filed within ninety days after the judgment is rendered if there is no motion for new trial, but if there is a motion for new trial then ninety days after motion for new trial is over-ruled.”
Article 2093 of said chapter 6 provides that all laws and rules of practice and procedure provided for other district courts shall continue in effect and operate and be observed in the several district courts of the class covered by this law when not in conflict with the special law regulating the practice and procedure in the courts in the class from which this appeal was taken.
There is no specific provision in the special law to which we have referred which designates the time within which transcripts on appeal shall be filed in this court, but by article 1839 of the Revised Statutes, relating to proceedings on appeal from district courts generally, it is provided that, “in appeal or *1035writ of error, the appellant or plaintiff in error shall file the transcript with the clerk ot the Court of Civil Appeals within ninety days from the perfection of the appeal or service of the writ of error; provided, that for good cause, the court may permit the transcript to be thereafter filed upon such terms as it may prescribe.”
As stated, appellant’s appeal bond in this case was filed on October 27, 1930, and the transcript filed in this court on January 20, 1931, within the 90 days from the “perfection of the appeal.”
In section 517, vol. 3, of Texas Jurisprudence, it is said: “On appeal the transcript is required to be filed within ninety days from the perfection of the appeal. An appeal is perfected when the appellant files an appeal bond in compliance with the law, and hence the time for filing the transcript runs from the date of the filing of an appeal bond with the clerk of the trial court. This is equally true of appeals from interlocutory orders appointing receivers, since the statute contains no particular provision as to the time within which transcripts must be filed in such cases.”
We conclude that the motion to dismiss must be overruled.